,
            Case 4:20-cv-00913-BRW Document 1 Filed 08/07/20 Page 1 of 14

                                                                                              FILED
                                                                                          U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT ARKANSAS
                            IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION
                                                                                   JAME
                                                                                    By:~~~~P'ii~~~
                                                                                                LERK
    TONY BROOKS, Individually and on
    Behalf of All Others Similarly Situated


    vs.                                     No. 4:20-cv-.!fE- / ~


    HAMILTON POINT PROPERTY                                                                  DEFENDANT
    MANAGEMENT, LLC, and HAMILTON
    POINT INVESTMENTS, LLC                       This case assigned to D-   ~u11g"e'~----
                                                                        1stnc ht'J~
                                                 and to Magistrate Judge •    ~
                          ORIGINAL COMPLAINT-COLLECTIVE ACTION


           COMES NOW Plaintiff Tony Brooks ("Plaintiff"), individually and on behalf of all

    others similarly situated, by and through his attorneys Thomas Odom and Josh Sanford

    of Sanford Law Firm, PLLC, and for his Original Complaint-Collective Action

    ("Complaint") against Defendant Hamilton Point Property Management, LLC, and

    Hamilton Point Investments, LLC (collectively "Defendant" or "Defendants"), he states and

    alleges as follows:

                                 I.       PRELIMINARY STATEMENTS

           1.     This is a collective action brought by Plaintiff, individually and on behalf of

    all others similarly situated, against Defendants for violations of the overtime provisions

    of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the "FLSA"), and the overtime

    provisions of the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seq. (the

    "AMWA").




                                                  Page 1 of 13
                    Tony Brooks, et al. v. Hamilton Point Property Management, LLC, et al.
                                      U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                    Original Complaint-Collective Action
        Case 4:20-cv-00913-BRW Document 1 Filed 08/07/20 Page 2 of 14



       2.     Plaintiff seeks a declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and a reasonable attorney's fee and costs as a result of

Defendants' failure to pay proper overtime compensation under the FLSA and the AMWA.

                            II.     JURISDICTION AND VENUE

       3.     The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       4.     This Complaint also alleges AMWA violations, which arise out of the same

set of operative facts as the federal cause of action; accordingly, this Court has

supplemental jurisdiction over Plaintiff's AMWA claims pursuant to 28 U.S.C. § 1367(a).

       5.     Defendant employed Plaintiff at its facilities located within the Central

Division of the Eastern District of Arkansas; therefore, venue is proper within this District

pursuant to 28 U.S.C. § 1391.

                                     Ill.     THE PARTIES

       6.     Plaintiff is an individual and resident of Pulaski County.

       7.     Separate Defendant Hamilton Point Investments, LLC ("Hamilton Point

Investments") is a Delaware limited liability company.

       8.     Hamilton Point Investments' registered agent for service is Universal

Registered Agents, Inc., at 12 Timber Creek Lane, Newark, Delaware, 19711.

       9.     Separate Defendant Hamilton Point Property Management, LLC ("Hamilton

Point Property"), is a foreign limited liability company.




                                              Page 2 of 13
                Tony Brooks, et al. v. Hamilton Point Property Management, LLC, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                Original Complaint-Collective Action
         Case 4:20-cv-00913-BRW Document 1 Filed 08/07/20 Page 3 of 14



       10.     Hamilton Point Property is wholly-owned by Hamilton Point Investments

and provides property management services to Hamilton Point Investments' apartment

properties.

       11.     Hamilton Point Property's registered agent for service is CT Corporation

System at 124 West Capitol Avenue, Suite 1900, Little Rock, Arkansas 72201.

       12.     Hamilton Point Property maintains a website at http://hamiltonptinv.com/.

                              IV.      FACTUALALLEGATIONS

       13.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       14.     Defendants have unified operational control and management, as well as

control over employees, including shared power to supervise, hire and fire, establish

wages and wage policies and set schedules for their employees through unified

management.

       15.     Upon information and belief, the revenue generated from Hamilton Point

Property and Hamilton Point Investments was merged and managed in a unified manner.

       16.     As a result of this unified operation, control and management, through

shared employees and ownership with the authority to establish wages and wage policy,

Defendants operated as a single enterprise.

       17.     Hamilton Point Investments' website includes an application portal for jobs

at properties managed by Hamilton Point Property.

       18.     Within the three years preceding the filing of this Complaint, Defendant has

continuously employed at least four employees.




                                               Page 3 of 13
                 Tony Brooks, et al. v. Hamilton Point Property Management, LLC, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                 Original Complaint-Collective Action
          Case 4:20-cv-00913-BRW Document 1 Filed 08/07/20 Page 4 of 14



         19.   Defendant employs two or more individuals who engage in interstate

commerce or business transactions, or who produce goods to be transported or sold in

interstate commerce, or who handle, sell, or otherwise work with goods or materials that

have been moved in or produced for interstate commerce.

         20.   Defendant's annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) in each of the three years preceding the filing of the Original Complaint.

         21.   Defendant is a property management company.

         22.   At all times material herein, Plaintiff has been entitled to the rights,

protections, and benefits provided under the FLSA.

         23.   Defendant employed Plaintiff as an hourly-paid Maintenance Technician

from February of 2019 to the present.

         24.   Defendant also employed other hourly-paid Maintenance Technician within

the there years preceding the filing of this lawsuit.

         25.   As a Maintenance Technician, Plaintiff was primarily responsible for getting

apartments ready for new move-ins, a process which included cleaning the apartment

and making repairs. Plaintiff also occasionally responded to emergency maintenance

calls.

         26.   Other Maintenance Technicians had similar duties as Plaintiff.

         27.   At all times material herein, Plaintiff has been classified by Defendant as

non-exempt from the overtime requirements of the FLSA, 29 U.S.C. § 207, and the

AMWA, A.C.A. § 11-4-211.




                                               Page 4 of 13
                 Tony Brooks, et al. v. Hamilton Point Property Management, LLC, et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                 Original Complaint-Collective Action
        Case 4:20-cv-00913-BRW Document 1 Filed 08/07/20 Page 5 of 14



      28.     Defendant also classified other Maintenance Technicians as non-exempt

from the overtime requirements of the FLSA and the AMWA.

       29.    At all relevant times herein, Defendant directly hired Maintenance

Technicians to work on its behalf, paid them wages and benefits, controlled their work

schedules, duties, protocols, applications, assignments and employment conditions, and

kept at least some records regarding their employment.

      30.     Plaintiff and other Maintenance Technicians regularly worked hours for

which they were not paid. Specifically, when Maintenance Technicians worked over forty

hours in a week, Defendant purported to pay them "comp time" rather than overtime

wages. However, the "comp time" was paid out at a one-to-one ratio, and Maintenance

Technicians were sometimes required to use "comp time" to cover weekend shifts-shifts

which would have constituted overtime work anyway.

       31.    Because Plaintiff and other Maintenance Technicians worked hours which

went uncompensated, Defendant failed to pay Plaintiff and other Maintenance

Technicians a lawful overtime premium for all hours worked over forty each week.

       32.    Defendant knew or should have known that Plaintiff and other Maintenance

Technicians were working hours off-the-clock for which they were not compensated.

       33.    Plaintiff regularly received bonuses based on nondiscretionary criteria such

as when the leasing office met certain, objective requirements.

       34.    Upon information and belief, other Maintenance Technicians also received

these bonuses.

       35.    In addition to his regular pay, Plaintiff received a twenty percent (20%)

monthly rent credit.

                                               Page 5 of 13
                 Tony Brooks, et al. v. Hamilton Point Property Management, LLC, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                 Original Complaint-Collective Action
        Case 4:20-cv-00913-BRW Document 1 Filed 08/07/20 Page 6 of 14



       36.    Upon information and belief, other Maintenance Technicians also received

a monthly rent credit.

       37.    During weeks in which Plaintiff and other Maintenance Technicians worked

over forty (40) hours, Defendant paid an improper overtime rate because Defendant failed

to include the value of the bonuses and the rent credit that Defendant provided to Plaintiff

and other Maintenance Technicians when calculating their overtime rate.

       38.     Section 778.208 of Title 29 of the Code of Federal Regulations requires

that all forms of compensation, such as nondiscretionary bonuses and rent credits, "must

be totaled in with other earnings to determine the regular rate on which overtime pay must

be based."

       39.    Therefore, Defendant violated the FLSA by not including all forms of

compensation, such as bonuses and rent credit, in the regular rate when calculating

Plaintiff's and other Maintenance Technicians' overtime pay.

       40.    Upon information and belief, Defendant's bonus and rent credit policy was

the same at all of its locations.

       41.    At all relevant times herein, Defendant has deprived Plaintiffs and similarly

situated employees of proper overtime compensation for all of the hours worked over forty

(40) per week.

       42.    Defendant knew or showed reckless disregard for whether its actions

violated the FLSA.

                     V.      REPRESENTATIVE ACTION ALLEGATIONS

       43.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

                                               Page 6 of 13
                 Tony Brooks, et al. v. Hamilton Point Property Management, LLC, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                 Original Complaint-Collective Action
          Case 4:20-cv-00913-BRW Document 1 Filed 08/07/20 Page 7 of 14



         44.   Plaintiff brings this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all persons

similarly situated as hourly employees who were, are, or will be employed by Defendants

within the applicable statute of limitations period, who are entitled to payment of the

following types of damages:

         A.    Regular wages and overtime premiums for all hours worked over forty (40)

hours in any week;

         B.    Liquidated damages; and

         C.    Attorney's fees and costs.

         45.   Plaintiff proposes the following class under the FLSA:

               All Maintenance Technicians within the past three years.

         46.   In conformity with the requirements of FLSA Section 16(b ), Plaintiff has filed

or will soon file a written Consent to Join this lawsuit.

         47.   The relevant time period dates back three years from the date on which

Plaintiff's Original Complaint-Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a), except as set forth herein

below.

         48.   The members of the proposed FLSA class are similarly situated in that they

share these traits:

         A.    They were paid hourly;

         B.    They had substantially similar job duties and responsibilities;

         C.    They were subject to Defendant's common policy of purporting to pay "comp

time" instead of overtime wages;

                                               Page 7 of 13
                 Tony Brooks, et al. v. Hamilton Point Property Management, LLC, et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                 Original Complaint-Collective Action
         Case 4:20-cv-00913-BRW Document 1 Filed 08/07/20 Page 8 of 14



        D.    They were eligible for and received nondiscretionary bonuses; and

        E.    They received a monthly rent credit.

        49.   Plaintiff is unable to state the exact number of the class but believes that

the class exceeds fifty (50) persons.

        50.   Defendant can readily identify the members of the class, who are a certain

portion of the current and former employees of Defendant.

        51.   The names and physical and mailing addresses of the probable FLSA

collective action plaintiffs are available from Defendant.

        52.   The email addresses of many of the probable FLSA collective action

plaintiffs are available from Defendant.

                            VI.    FIRST CLAIM FOR RELIEF
                       (Individual Claim for Violation of the FLSA)

        53.   Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

        54.   Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

        55.   At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

        56.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay a minimum wage for all hours worked up to 40 in one week and to pay 1.5x their

regular wages for all hours worked over 40, unless an employee meets certain exemption

requirements of 29 U.S.C. § 213 and all accompanying DOL regulations.

        57.   Defendant classified Plaintiff as non-exempt from the requirements of the

FLSA.
                                               Page 8 of 13
                 Tony Brooks, et al. v. Hamilton Point Property Management, LLC, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                 Original Complaint-Collective Action
        Case 4:20-cv-00913-BRW Document 1 Filed 08/07/20 Page 9 of 14



       58.    Defendant failed to pay Plaintiff for all hours worked, including one and one-

half times his regular rate for all hours worked in excess of forty hours per week.

       59.    Defendant knew or should have known that its actions violated the FLSA.

       60.    Defendant's conduct and practices, as described above, were willful.

       61.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages and costs, including reasonable attorney's

fees provided by the FLSA for all violations which occurred beginning at least three (3)

years preceding the filing of Plaintiff's initial complaint, plus periods of equitable tolling.

       62.    Defendants have not acted in good faith nor with reasonable grounds to

believe their actions and omissions were not a violation of the FLSA, and, as a result

thereof, Plaintiff is entitled to recover an award of liquidated damages in an amount equal

to the amount of unpaid minimum wage and unpaid overtime premium pay described

above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       63.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                          VII.   SECOND CLAIM FOR RELIEF
                   (Collective Action Claim for Violation of the FLSA)

       64.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

       65.     Plaintiff asserts this claim for damages and declaratory relief on behalf of all

similarly situated employees pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       66.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.
                                               Page 9 of 13
                 Tony Brooks, et al. v. Hamilton Point Property Management, LLC, et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                 Original Complaint-Collective Action
       Case 4:20-cv-00913-BRW Document 1 Filed 08/07/20 Page 10 of 14



       67.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to 40 in one week and to pay

1.5x their regular wages for all hours worked over forty (40) in a week, unless an

employee meets certain exemption requirements of 29 U.S.C. § 213 and all

accompanying Department of Labor regulations.

       68.    Defendant classified Plaintiff and other similarly situated employees as non-

exempt from the overtime provisions of the FLSA.

       69.    Defendant failed to pay Plaintiff and similarly situated employees for all

hours worked, including one and one-half times their regular rate for all hours worked in

excess of forty hours per week.

       70.    Defendant deprived          Plaintiff and      similarly    situated       employees   of

compensation for all of the hours worked over forty (40) per week, in violation of the FLSA.

       71 .   Defendant knew or should have known that its actions violated the FLSA.

       72.    Defendant's conduct and practices, as described above, were willful.

       73.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

and all similarly situated employees for monetary damages, liquidated damages and

costs, including reasonable attorney's fees provided by the FLSA for all violations which

occurred beginning at least three (3) years preceding the filing of Plaintiff's initial

complaint, plus periods of equitable tolling.

       74.    Defendants have not acted in good faith nor with reasonable grounds to

believe their actions and omissions were not a violation of the FLSA, and, as a result

thereof, Plaintiff and similarly situated employees are entitled to recover an award of




                                              Page 10 of 13
                Tony Brooks, et al. v. Hamilton Point Property Management, LLC, et al.
                                  U.5.D.C. (E.D. Ark.) No. 4:20-cv-_
                                Original Complaint-Collective Action
       Case 4:20-cv-00913-BRW Document 1 Filed 08/07/20 Page 11 of 14



liquidated damages in an amount equal to the amount of unpaid overtime premium pay

described above pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b ).

       75.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff and the collective members as provided by the FLSA, they are

entitled to an award of prejudgment interest at the applicable legal rate.

                            VIII. THIRD CLAIM FOR RELIEF
                      (Individual Claim for Violation of the AMWA)

       76.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

       77.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the AMWA, Ark. Code Ann.§§ 11-4-201, et seq.

       78.    At all relevant times, Defendant was Plaintiff's "employer" within the

meaning of the AMWA, Ark. Code Ann. § 11-4-203(4 ).

       79.    Sections 210 and 211 of the AMWA require employers to pay all employees

a minimum wage for all hours worked, and to pay one and one-half times regular wages

for all hours worked over forty hours in a week, unless an employee meets the exemption

requirements of 29 U.S.C. § 213 and accompanying Department of Labor regulations.

       80.    Defendant classified Plaintiff as non-exempt from the requirements of

AMWA.

       81.    Defendant failed to pay Plaintiff for all hours worked, including overtime

wages as required under the AMWA for all hours that Plaintiff worked in excess of forty

(40) per week.

       82.    Defendant knew or should have known that its practices violated the AMWA.


                                               Page 11 of 13
                 Tony Brooks, et al. v. Hamilton Point Property Management, LLC, et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                 Original Complaint-Collective Action
       Case 4:20-cv-00913-BRW Document 1 Filed 08/07/20 Page 12 of 14



       83.    Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary, and in bad faith.

       84.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for, and Plaintiff seeks, monetary damages, liquidated damages, prejudgment interest,

and costs, including reasonable attorney's fees as provided by the AMWA.

                                IX.     PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Tony Brooks, individually and on

behalf of all others similarly situated, respectfully prays that each Defendant be

summoned to appear and to answer this Complaint and for declaratory relief and

damages as follows:

       A.     Declaratory judgment that Defendant's practices alleged in this Complaint

violate the FLSA, the AMWA, and their related regulations;

       B.     Certification of a collective under Section 216 of the FLSA of all individuals

similarly situated, as further defined in any motion for the same;

       C.     Judgment for damages suffered by Plaintiff and others similarly situated for

all unpaid overtime wages under the FLSA, the AMWA and their related regulations;

       D.     Judgment for liquidated damages owed to Plaintiff and all others similarly

situated pursuant to the FLSA, the AMWA, and their related regulations;

       E.     An order directing Defendant to pay Plaintiff and all others similarly situated

interest, a reasonable attorney's fee and all costs connected with this action; and

       F.     Such other and further relief as this Court may deem just and proper.




                                              Page 12 of 13
                Tony Brooks, et al. v. Hamilton Point Property Management, LLC, et al.
                                 U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                                Original Complaint-Collective Action
Case 4:20-cv-00913-BRW Document 1 Filed 08/07/20 Page 13 of 14



                                              Respectfully submitted,

                                              TONY BROOKS, Individually
                                              and on Behalf of All Others
                                              Similarly Situated, PLAINTIFF

                                              SANFORD LAW FIRM, PLLC
                                              One Financial Center
                                              650 South Shackleford Road, Suite 411
                                              Little Rock, Arkansas 72211
                                              Telephone: (501) 221-0088
                                              F~787-2040


                                              Thomas Odom '
                                              Ark. Bar No. 2017132
                                                           fordl  irm.com


                                              Jos
                                              Ark.
                                              josh@sanfordlawfirm.com




                                     Page 13 of 13
       Tony Brooks, et al. v. Hamilton Point Property Management, LLC, et al.
                        U.S.D.C. (E.D. Ark.) No. 4:20-cv-_
                       Original Complaint-Collective Action
       Case 4:20-cv-00913-BRW Document 1 Filed 08/07/20 Page 14 of 14



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


TONY BROOKS, Individually and on                                               PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                  No. 4:20-cv-!l.f£- 131'laJ


HAMILTON POINT PROPERTY                                                      DEFENDANT
MANAGEMENT, LLC, and HAMILTON
POINT INVESTMENTS, LLC


                      CONSENT TO JOIN COLLECTIVE ACTION


       I was employed as an hourly Maintenance Technician for Hamilton Point Property
Management, LLC, and Hamilton Point Investments, LLC, within the past three (3) years.
I understand this lawsuit is being brought under the Fair Labor Standards Act for unpaid
wages. I consent to becoming a party-plaintiff in this lawsuit, to be represented by Sanford
Law Firm, PLLC, and to be bound by any settlement of this action or adjudication by the
Court.




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
